Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered October 16, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The testimony of the police officer who claimed to have observed defendant shoving something underneath his thigh as the officer approached defendant’s car from the rear was not so implausible as to be incredible as a matter of law (see, People v Garafalo, 44 AD2d 86, 88), and is not rendered such by the new evidence implicating the officer in a drug trafficking and extortion syndicate that operated out of his precinct house. The denial of a suppression motion must be judged solely on the evidence before the hearing court (People v Gonzalez, 55 NY2d 720, 721-722, cert denied 456 US 1010). Since the hearing court expressly disclaimed any reliance on the testimony of the other officer, there is no issue regarding the latter’s credibility for this Court to resolve. Concur—Sullivan, J. P., Wallach, Kupferman, Nardelli and Williams, JJ.